United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 01-3855
                                      ___________

Robert Zick,                          *
                                      *
            Plaintiff-Appellant,      *
                                      * Appeals from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
City of Maplewood, Minnesota;         *
Don Winger; Mike Ryan;                *      [UNPUBLISHED]
Dave Thomalla; John Banick,           *
                                      *
            Defendants-Appellees.     *
                                 ___________

                                      No. 01-3857
                                      ___________

Kevin Berglund,                           *
                                          *
               Plaintiff-Appellant,       *
                                          *
      v.                                  *
                                          *
City of Maplewood, Minnesota;             *
Don Winger; Mike Ryan;                    *
Dave Thomalla; John Banick,               *
                                          *
               Defendants-Appellees.      *
                                    ___________

                              Submitted: November 6, 2002

                                   Filed: November 21, 2002
                                    ___________

Before WOLLMAN, LAY, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Plaintiffs Robert Zick and Kevin Berglund have separately appealed from the
district court’s1 grant of summary judgment in favor of Defendants, City of
Maplewood; Don Winger; Mike Ryan; Dave Thomalla; and John Banick, on all
issues. The claims of both parties arise from the same set of facts. This court, on its
own motion, consolidates the two cases for purposes of deciding the issues on appeal.

     We have reviewed the record of the district court and find no error. The
judgment of the district court is AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-